DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over IIJIMA et al. (US 2017/0212476 A1, hereinafter IIJIMA) in view of Hennings -Kampa (US 8,059,491 B1, hereinafter Hennings).
 Regarding claims  1 and 5, IIJIMA discloses an electronic watch comprising: a timekeeping circuit configured to keep time; a first receiver configured to receive a satellite signal containing time information (¶; [0038])a first time correction unit configured to correct the time using the time information contained in the satellite signal received by the first receiver (¶[0036]). IIJIMA does not disclose second receiver configured to receive a beacon signal containing beacon identification information transmitted from a radio station installed indoors; a storage unit configured to store a plurality of pieces of beacon identification information and a plurality of pieces of time difference information corresponding to the plurality of pieces of beacon identification information a second time correction unit configured to correct the time using the time difference information corresponding to the beacon identification information of the beacon signal received by the second receiver among the plurality of pieces of time difference information stored in the storage unit; and an operation device configured to accept a reception instruction of the beacon signal, wherein the second receiver is configured to receive the beacon signal when the operation device accepts the reception instruction. IIJIMA discloses  a second receiver configured to receive a beacon signal containing beacon identification information transmitted from a radio station installed indoors; a storage unit (figure 6, 202) configured to store a plurality of pieces of beacon identification information  (column 5, lines 25-30) and a plurality of pieces of time difference information corresponding to the plurality of pieces of beacon identification information (column 5, lines 45-55 wherein the time information includes the beacon identification ); a second time correction unit configured to correct the time using the time difference information corresponding to the beacon identification information of the beacon signal received by the second receiver among the plurality of pieces of time difference information stored in the storage unit; and an operation device configured to accept a reception instruction of the beacon signal, wherein the second receiver is configured to receive the beacon signal when the operation device accepts the reception instruction ( column 5, lines 35-50). Thus, it would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to make the modification of the beacon signal as disclosed by Hennings along with the system IIJIMA. The beacon signal may be implemented through software to provide the  system with accurate timing adjustment information (column 5, lines 45-55, Hennings).  

 	Regarding claim 2,  IIJIMA discloses wherein the first receiver is configured to receive a plurality of the satellite signals containing satellite orbit information, the first time correction unit includes a location calculation unit configured to calculate a reception location from a plurality of pieces of the satellite orbit information (¶[0038]-¶[0039]), and when the first receiver fails to receive the plurality of satellite signals, the first receiver stops, and the second receiver receives the beacon signal (¶[0038]-¶[0039]).                                   

 	Regarding claim 3, IIJIMA discloses  wherein the first receiver is configured to receive a plurality of the satellite signals containing satellite orbit information (¶[0038]-¶[0039])the first time correction unit includes a location calculation unit configured to calculate a reception location from a plurality of pieces of the satellite orbit information (¶[0038]-¶[0039]), and the first receiver and the second receiver operate in parallel (¶[0038]-¶[0039], wherein the GPS clock includes the second receiver).

 	Regarding claims 4 and 6,  IIJIMA discloses all subject matter of the claimed invention with the exception of  wherein the storage unit includes a re-writable nonvolatile memory. Hennings discloses wherein the storage unit includes a re-writable nonvolatile memory (column 5, lines 33-36). Thus, it would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to make the modification of the memory as disclosed by Hennings along with the system IIJIMA. The memory  may be implemented through software to provide the  system with accurate timing adjustment information (column 5, lines 45-55, Hennings).  


 	Regarding claim 7, IIJIMA discloses a method of correcting a time difference, performed by an electronic watch including a timekeeping circuit configured to keep time, a storage unit configured to store a plurality of pieces of beacon identification information and a plurality of pieces of time difference information corresponding to the plurality of pieces of beacon identification information, and an operation device, the method comprising (¶[0038]-¶[0039]): receiving a satellite signal containing time information (¶[0038]-¶[0039]); correcting the time using the time information when the satellite signal is received (¶[0036]).  IIJIMA does not disclose receiving a beacon signal when the operation device accepts a reception instruction of the beacon signal containing the beacon identification information; and correcting the time using the time difference information corresponding to the beacon identification information of the beacon signal among the plurality of pieces of time difference information stored in the storage unit when the beacon signal is received. Hennings discloses receiving a beacon signal when the operation device accepts a reception instruction of the beacon signal containing the beacon identification information (column 5, lines 45-55); and correcting the time using the time difference information corresponding to the beacon identification information of the beacon signal among the plurality of pieces of time difference information stored in the storage unit when the beacon signal is received (column 5, lines 25-30). Thus, it would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to make the modification of the beacon signal as disclosed by Hennings along with the system IIJIMA. The beacon signal may be implemented through software to provide the  system with accurate timing adjustment information (column 5, lines 45-55, Hennings).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kono (US 6,282,431 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463